Citation Nr: 0333651	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  99-06 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for herniated disc at 
L4-5 secondary to service-connected shell fragment wound to 
the left thigh.

2.  Entitlement to an increased evaluation for shell fragment 
wound to the left thigh, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


REMAND

The veteran served on active duty from March 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Washington, D.C.

The Board notes initially that the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA) on November 
9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The new legislation provides for, among other things, 
notice and assistance to claimants under certain 
circumstances.  The Court of Appeals for Veterans Claims 
(formerly Court of Veterans Appeals) CAVC has held that 
section 5103(a), as amended by the Veterans Claims Assistance 
Act of 2000 (VCAA) and § 3.159(b), as recently amended, 
require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2003); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  In this case, 
the RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to a 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)

The veteran contends that he sustained an injury to his lower 
back as a result of his service connected shell fragment 
wound to the left thigh, as manifested by symptoms of his 
left leg giving way and causing him to fall.  The veteran 
opines that he suffered a herniated nucleus pulposus L4-5 
during the fall.  It is well established that a lay person's 
opinion regarding medical diagnoses and etiology is not 
considered competent.  These matters require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a lay person is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  Review of the record indicates only one 
physician expressed an opinion whether the veteran's service 
connected shell fragment wound to the left thigh is related 
to the veteran's herniated nucleus pulposus L4-5.  He noted 
in his examination report that the veteran claimed he 
ruptured his disk when he fell.  He stated that it was 
unlikely that the two disorders were related, but failed to 
under gird his opinion with specific findings or rationale 
for his conclusion.  Therefore, the Board finds the opinion 
to be of insufficient probative value.  A thorough and 
contemporaneous medical examination is required "so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).   
Section 4.2 of title 38 of the Code of Federal Regulations 
requires that if an examination report used for rating a 
service-connected disability does not contain sufficient 
detail, "it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes".  38 C.F.R. 
§ 4.2 (2003); see Bowling v. Principi, 12 Vet. App. 1, 12 
(2001) (emphasizing Board's duty to return inadequate 
examination report); Hicks v. Brown, 8 Vet. App. 417, 422 
(1995) (concluding that inadequate medical evaluation 
frustrates judicial review).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement. 
38 C.F.R. § 4.56 (2003). The Board observes with regard to 
the November 2001 orthopedic examination that the examiner 
failed to discuss several factors associated with functional 
impairment, e.g., weakness.  Consequently, it is unclear 
whether the veteran had certain symptoms.  The examiner must 
specifically address the alleged disorder; the examiner's 
silence is insufficient [to show the lack of symptomatology].  
Wisch v. Brown, 8 Vet. App. 139, 140 (1995).  

Finally, there is no evidence in the November 2001 
examination report that the claims file was made available to 
the examining physician and that he in fact had reviewed it.  
The Board further notes in this regard that the examiner 
referred to a compensation and pension physical examination 
in March 1999 "for his (the veteran's) lumbar spine shrapnel 
fragment wound."  The Board is unable to locate any evidence 
in the file that any such an examination was ever done.  
"The duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation will be a fully informed one."  Waddell v. Brown, 
5 Vet. App. 454, 456 (1993); (quoting Green v. Derwinski, 
supra); see also 38 C.F.R. § 4.1 (2003) ("Accurate and fully 
descriptive medical examinations are required, with emphasis 
upon the limitation of activity imposed by the disabling 
condition.").

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.   The RO 
should then conduct any necessary 
development brought about by the 
appellant's response to the VCAA letter 
to include obtaining any medical records 
not currently on file that are identified 
pursuant to that letter.

3.  The RO should obtain a medical 
opinion by an orthopedic examiner to: (A) 
determine the nature, status and etiology 
of any herniated disc at L4-5 or other 
lower back disability, and (B) determine 
the current extent and severity of the 
veteran's left leg gunshot or shrapnel 
wounds. The RO should also obtain a 
medical opinion by a neurological 
examiner to address (B) herein.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  

a.  After a review of the evidence in the 
claims folder, including service, VA, and 
private medical records, the orthopedic 
examiner should express opinions as to 
the following: 

(i) What are the nature, etiology and 
diagnosis of any musculoskeletal 
disorder(s) of the lower back present 
during service; 

(ii) What is the correct diagnosis of any 
current musculoskeletal disorder(s) of 
the lower back;

(iii) What is the degree of medical 
probability that there is a causal 
relationship between any current 
musculoskeletal disorder(s) of the lower 
back and service, or to a period of one 
year following service; and 

(iv) What is the degree of medical 
probability that there is a causal 
relationship between the appellant's 
herniated disc at L4-5 or other lower 
back disability, if any, and any in-
service disorders, specifically, the 
veteran's service-connected shell 
fragment wound to the left thigh?  

(v) Whether the service-connected shell 
fragment wounds disability cause weakened 
movement, crepitation, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity, or 
atrophy, and if so, what is the effect of 
these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation? 
 
(vi) Whether pain is visibly manifested 
upon palpation and movement of the left 
hip and/or knee, and, if so, at what 
point (expressed in degrees if possible) 
such pain is elicited during such 
testing.

(vii) Identify all muscle groups affected 
by the residuals of shell fragment wound 
to the left thigh.  

(viii) Note the length and width of each 
residual scar and indicate whether each 
residual scar is deep or superficial, 
whether it causes limited motion, whether 
it is painful on objective demonstration, 
whether it is tender on objective 
demonstration, whether it is poorly 
nourished with repeated ulcerations, and 
whether it is unstable.

b.  After a review of the evidence in the 
claims folder, including service, VA, and 
private medical records, the neurology 
examiner should express opinions as to 
the following: 

(i) Report all neurological disorders, 
including neuralgia if found, that are 
related to the residuals of the shell 
fragment wounds to the left thigh; 
identify the nerve(s) affected by such 
neurological disorders; and comment on 
the extent of severity and functional 
impairment of such neurological 
disorders.  

(ii) For each neurological disorder 
found, including neuralgia, whether it is 
as likely as not that such a 
disability(ies) is/are a residual of the 
in-service shell fragment wounds to the 
left thigh or was/were permanently 
worsened by the service-connected 
residuals of shell fragment wounds to the 
left thigh?  

(iii) Comment on any interference in 
employment caused by any neurological 
disorders related to the service-
connected shell fragment wounds 
disability.

Both examiners should document any 
inability to answer any of the above 
requests.  Any opinions expressed by both 
examiners must be accompanied by a 
complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an   examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).        

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  The RO should readjudicate the issue 
of entitlement to service connection for 
herniated disc at L4-5 secondary to 
service-connected shell fragment wound to 
the left thigh and entitlement to an 
increased evaluation for shell fragment 
wound to the left thigh.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, and given the opportunity to 
respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




